PER CURIAM: *  Defendants-Appellants Cynthia Watson and Richard Watson appeal the ruling of the district court that Plaintiff-Appellee Deutsche Bank National Trust Company, as Trustee for New Century Home Equity Loan Trust, Series 2005-C, Asset Backed Pass-Through Certificates, is entitled to summary judgment and the court’s ruling that the real property in dispute is subject to judicial foreclosure. We have reviewed the record on appeal, including but not limited to the briefs of the parties and the district court’s Order of November1, 2016 in explication of its Judgment of that date, and we are satisfied that summary judgment is eminently correct. For essentially the same reasons set out by the district court in its above-said Order, its Judgment is in all respects, AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.